Judgment of conviction and orders reversed on the law and facts and a new trial granted. Memorandum: Error was committed in the admission of evidence that defendant, while critically injured and awaiting treatment, was asked by his physician “ how he happened to have received these wounds” and replied that “he suffered his head lacerations after falling down three or four back steps at his home.” Counsel for appellant properly objected that the communication was privileged (Civ. Prac. Act, § 352). We are satisfied that the information was considered by the physician to be necessary to intelligent treatment and was elicited from the patient for that purpose (cf. Griffiths v. Metropolitan St. Ry. Co., 171 N. Y. 106, 112, 114; Griebel v. Brooklyn Heights R. R. Co., 68 App. Div. 204, 207; Williams v. Alexander, 309 N. Y. 283, 288). “It is the policy of the statute to provide for great freedom of disclosure by a patient to his physician. The patient is not in a position to know what disclosure may be necessary and what may be unnecessary. He could know the distinction only by inquiry from the physician himself, or from other expert advice.” (Pride v. Inter-State Business Men’s Acc. Assn., 207 Iowa 167, 174.) For the error described, there should be a new trial. All concur. (Appeal from a judgment of Monroe County Court convicting defendant of the crimes of robbery, first degree, and attempted robbery, first degree. The orders appealed from (1) disallowed defendant’s objections to the introduction of testimony of defendant’s doctor tending to convict defendant of the crime charged, and (2) orally denied defendant’s motion for a new trial.) Present — MeCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ. [See 4 A D 2d 744.]